MCCARROLL V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-266-CV





KEVIN L. MCCARROLL	APPELLANT



V.



THOMAS CALLAHAN, ET AL.	APPELLEES



------------



FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Kevin L. McCarroll, pro se, attempts to appeal from the trial court’s orders denying his Motion for Appointment of Attorney and Motion for Funds for Expert Witness.  On August 4, 2006, this court notified Appellant that it was concerned that it lacked jurisdiction over the appeal because the orders did not dispose of all parties and issues in the case and did not appear to be appealable interlocutory orders 
and informed him that unless he or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal, the appeal would be dismissed for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a)
.  Appellant filed a response, but the response does not state sufficient grounds for continuing the appeal.  We therefore dismiss this appeal for want of jurisdiction.  
See id.; 
Tex. R. App. P.
 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: August 24, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.